DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-12 are allowed. 
Independent claims 1, and 7 respectively recites the limitations: 
for a plurality of slices of the medical image data having varying amounts of noise ranging from a most noisy of the plurality of slices to a least noisy of the plurality of slices, for each respective one of the plurality of slices:
estimating a noise magnitude within the respective slice,
selecting one of a plurality of noise reduction modes to be used for processing the respective slice based on an amount of noise reduction corresponding to reduction of the estimated noise magnitude for the respective slice without compromising accuracy in a processed image for the respective slice, and wherein the selected one of the plurality of noise reduction modes to be used for processing the respective slice is selected independent of a noise reduction mode selected for others of the plurality of slices





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667